Title: Thomas Jefferson’s Receipt to Jonathan Shoemaker, 25 March 1810
From: Jefferson, Thomas
To: Shoemaker, Jonathan


          I acknolege that I have recieved from Jonathan Shoemaker on account the following sums at their respective dates to wit.
          
            
              
              
              
              
            
         
              Dollars
            
            
              1809.
         
              
            Aug.
              6.
              
              490.
              
            
            
              
              
              20.
              
              300
         
              
            
            
              
              
            Nov.
              25.
              
              70.
              
            
            
              
              
            Dec.
              15.
              
              25.
              
            to wit by
            
               Salmon
             on my order.
            
            
              
              
              21.
              
              100.
              
            
            
              
              
              25.
              
              50.
              
            
            
            
              1810.
              
            Jan.
              1.
              
              50.
              
            
            
              
              
            Mar.
         
              4.
              
              70.
              
            
            
              
              
              15.
              
              200.
              
            
            
              
              
              25.
              
              
                        31.
                     
              
            
            
              
              
              
              
              1386.
              
            amounting in the whole to thirteen hundred and eighty six Dollars for which I have credited him in our accounts.
         
            
          
          
            
              
                  Th: Jefferson
            
            
              March. 25. 1810.
            
          
        